     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 1 of 13 Page ID #:1




 1   Lauren Tegan Rodkey (SBN: 275830)
 2   Price Law Group, APC
     6345 Balboa Blvd, Suite 247
 3   Encino, CA 91316
     T: (818) 600-5526
 4   F: (818) 600-5426
 5   E: tegan@pricelawgroup.com

 6   Youssef H. Hammoud (SBN: 321934)
     Price Law Group, APC
 7
     6345 Balboa Blvd, Suite 247
 8   Encino, CA 91316
     T: (818) 600-5596
 9   F: (818) 600-5496
     E: youssef@pricelawgroup.com
10
     Attorneys for Plaintiff,
11   Richard Loope
12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA

14                                                   Case No. 2:18-cv-10111
     RICHARD LOOPE,
15
                  Plaintiff,                         COMPLAINT AND DEMAND FOR
16                                                   JURY TRIAL
     v.
17
                                                          1. TCPA, 47 U.S.C. § 227 et. seq.
18                                                        2. RFDCPA, Cal. Civ. Code § 1788 et.
     COMENITY BANK,                                          seq.
19                                                        3. Intrusion Upon Seclusion
                 Defendant.                               4. Cal. Civ. Code § 3294
20
                                                     (Unlawful Debt Collection Practices)
21
22                     COMPLAINT AND DEMAND FOR JURY TRIAL

23         Plaintiff Richard Loope (“Plaintiff”), through his attorneys, alleges the following
24
     against Comenity Bank, (“Defendant” or “Comenity”):
25
26   //

27
     //
28
                                                    -1-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 2 of 13 Page ID #:2



                                           INTRODUCTION
 1
 2      1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection Act
 3
             (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the
 4
             use of automated telephone equipment. Among other things, the TCPA prohibits certain
 5
 6           unsolicited marketing calls, restricts the use of automatic dialers or prerecorded

 7           messages, and delegates rulemaking authority to the Federal Communications
 8
             Commission (“FCC”).
 9
        2. Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt Collection Practices
10
11           Act (“RFDCPA”), CAL. CIV. CODE § 1788, which prohibits debt collectors from

12           engaging in abusive, deceptive and unfair practices in connection with the collection of
13           consumer debts.
14
        3.   Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy – Intrusion
15
             Upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B
16
17           prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

18           seclusion of another or his private affairs or concerns… that would be highly offensive
19
             to the reasonable person.”
20
        4. Count IV of Plaintiff’s Complaint is based upon Exemplary Damages, Cal. Civ. Code §
21
22           3284, which allows a Plaintiff to recover punitive damages “where it is proven by clear

23           and convincing evidence that the defendant has been guilty of oppression, fraud, or
24
             malice.”
25
                                    JURISDICTION AND VENUE
26
27      5. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. § 227.
28
                                                     -2-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 3 of 13 Page ID #:3



        6. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of the events
 1
 2         or omissions giving rise to the claim occurred in this District.

 3      7. Defendants transact business here; therefore, personal jurisdiction is established.
 4
                                               PARTIES
 5
 6      8. Plaintiff is a natural person residing in California.

 7      9. Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 8
        10. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 9
        11. At all relevant times herein, Defendant, Comenity Bank, was a company engaged, by
10
11         use of mails and telephone, in the business of collecting a debt from Plaintiff which

12         qualifies as a “debt,” as defined by Cal. Civ. Code § 1788.2(d).
13      12. Defendant is a debt collector with its principal place of business located in Wilmington,
14
           DE. Defendant can be served with process through its registered agent, The Corporation
15
           Trust Company, at the Corporation Trust Center on 1209 Orange St, Wilmington, DE
16
17         19801.

18      13. Defendant acted through its agents, employees, officers, members, directors, heirs,
19
           successors, assigns, principals, trustees, sureties, subrogees, representatives, and
20
           insurers.
21
22                                   FACTUAL ALLEGATIONS

23
        1. Defendant is attempting to collect an alleged debt from Plaintiff.
24
        14. In or around June of 2018, Defendant began placing calls to Plaintiff’s cellular phone
25
26         number ending in 6520, in an attempt to collect an alleged debt.

27
28
                                                      -3-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 4 of 13 Page ID #:4



        15. The calls placed by Defendant mainly originated from (303) 242-3255; (303) 323-8693;
 1
 2         (614) 212-7530; (614) 212-7531; (614) 212-5166; (614) 729-5607; (614) 729-6082;

 3         (614) 729-6818; (614) 729-7604; (614) 754-4045; (614) 754-4052; (614) 754-4135;
 4
           (614) 754-4136; (720) 456-3697; (720) 456-3712; (720) 456-3765; (801) 438-8150;
 5
           (801) 758-0322; (913) 312-0983; (913) 312-5192; (913) 512-5191; (913) 677-8315.
 6
 7         Upon information and belief, these phone numbers are owned, operated or controlled

 8         by Defendant or its agent(s).
 9
        16. On or about July 27, 2018, at 12:10 p.m., Plaintiff received a phone call from Defendant
10
           on his cell phone; Plaintiff heard a short pause before one of Defendant’s agents began
11
12         to speak, indicating the use of an automated telephone dialing system.

13      17. During this conversation, Plaintiff spoke to a representative, who indicated that
14         Defendant was attempting to collect a debt.
15
        18. Defendant’s representative was aggressive and/or argumentative towards Plaintiff, and
16
           Plaintiff clearly told the representative that he was having money problems, that he
17
18         could not make a payment, and that he wanted the calls to stop.

19      19. Defendant’s representative interrupted Plaintiff as he tried to talk and Plaintiff in fact
20
           told Defendant’s representative that he wanted the calls to stop at least three (3) times
21
           during the conversation.
22
23      20. That request was ignored as Plaintiff continued to receive phone calls from the

24         Defendant throughout the month of July and August 2018.
25      21. Between June 14, 2018 and August 29, 2018, Defendant called Plaintiff approximately
26
           two hundred and seventy-five (275) times.
27
28
                                                     -4-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 5 of 13 Page ID #:5



        22. Between July 27, 2018 and August 29, 2018, Defendant called Plaintiff approximately
 1
 2         one hundred and five (105) times.

 3      23. There were several occasions where the Defendant called the Plaintiff multiple times in
 4
           one day;
 5
               a. On or about August 2, 2018, Plaintiff received twelve (12) calls from Defendant.
 6
 7             b. On or about August 14, 2018, Plaintiff received twelve (12) calls from

 8                 Defendant.
 9
               c. On or about August 23, 2018, Plaintiff received twelve (12) calls from
10
                   Defendant.
11
12             d. On or about August 16, 2018, Plaintiff received eleven (11) calls from

13                 Defendant.
14             e. On or about August 17, 2018, Plaintiff received eleven (11) calls from
15
                   Defendant.
16
               f. On or about August 27, 2018, Plaintiff received eleven (11) calls from
17
18                 Defendant.

19             g. On or about August 18, 2018, Plaintiff received ten (10) calls from Defendant.
20
               h. Plaintiff received nine (9) calls from Defendant on July 23, 2018, July 24, 2018,
21
                   July 27, 2018 and August 20, 2018;
22
23             i. Plaintiff received eight (8) calls on August 12, 2018, August 15, 2018, and

24                 August 25, 2018.
25      24. Frustrated about all the automated debt collection calls he was receiving from
26
           Defendant, Plaintiff called Defendant on or about August 29, 2018 at 4:34 P.M. at 866-
27
           896-2070.
28
                                                    -5-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 6 of 13 Page ID #:6



        25. During this conversation, Plaintiff spoke to a representative named Ms. Roberts.
 1
 2      26. Plaintiff, for the second time, requested that Defendant stop calling his cell phone.

 3      27. Plaintiff also received numerous pre-recorded voicemail messages on his cell phone
 4
           from Defendant.
 5
        28. Defendant’s calls were excessive and done with the purpose of attempting to harass
 6
 7         Plaintiff into making a payment on the account.

 8      29. The calls violated the RFDCPA in multiple ways, including but not limited to:
 9
               a. Causing a telephone to ring repeatedly or continuously to annoy the person
10
                   called (Cal. Civ. Code § 1788.11(d));
11
12             b. Communicating, by telephone or in person, with the debtor with such frequency

13                 as to be unreasonable and to constitute an harassment to the debtor under the
14                 circumstances (Cal. Civ. Code § 1788.11(e));
15
               c. By collecting or attempting to collect a consumer debt and not complying with
16
                   Sections 1692b to 1692j of the FDCPA (Cal. Civ. Code § 178817).
17
18                      i. Engaging in conduct the natural consequence of which is to harass,

19                         oppress or abuse any person in connection with the collection of a debt
20
                           (15 U.S.C. § 1692d);
21
                       ii. Using unfair or unconscionable means in an attempt to collect a debt (15
22
23                         U.S.C. § 1692f);

24                    iii. Causing a telephone to ring or engaging any person in telephone
25                         conversation repeatedly or continuously with intent to annoy, abuse, or
26
                           harass any person at the called number (15 U.S.C. § 1692d(5));
27
28
                                                     -6-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 7 of 13 Page ID #:7



        30. The conduct was not only willful but was done with the intention of causing Plaintiff
 1
 2         such distress, so as to induce him to pay the debt.

 3      31. Defendant would call Plaintiff up to twelve (12) times in a single day, and many of the
 4
           phone calls occurred within short periods of time.
 5
        32. Communicating with Plaintiff by telephone with such frequency is unreasonable and
 6
 7         constitutes a harassment.

 8      33. Further, the conduct was done with such frequency so as to annoy, harass, oppress,
 9
           and/or abuse Plaintiff.
10
        34. Plaintiff is currently sixty-two (62) years of age, and upon information and belief,
11
12         Defendant is aware of Plaintiff’s elderly age.

13      35. Plaintiff has been disabled for the last ten (10) years.
14      36. Plaintiff suffers from depression, anxiety and other disorders.
15
        37. Plaintiff is on several prescription medication, including, medication for depression,
16
           anxiety, blood pressure and cholesterol.
17
18      38. Plaintiff also suffers from a rare auto-immune skin condition.

19      39. Each and every call by Defendant caused Plaintiff to suffer from increased anxiety,
20
           depression, emotional and mental pain and anguish.
21
        40. The constant automated debt collection calls from Defendant have made it hard on
22
23         Plaintiff to get through his day without suffering from emotional and mental pain and

24         anguish.
25      41. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including but
26
           not limited to, stress, anxiety, embarrassment, emotional and mental pain and anguish.
27
28
                                                      -7-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 8 of 13 Page ID #:8



                                                COUNT I
 1
 2                            (Violations of the TCPA, 47 U.S.C. § 227)
 3
        42. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
 4
           though fully stated herein.
 5
 6      43. Defendant violated the TCPA. Defendant’s violations include, but are not limited to the

 7         following:
 8
               a. Within four years prior to the filing of this action, on multiple occasions,
 9
                   Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
10
11                 pertinent part, “It shall be unlawful for any person within the United States . . .

12                 to make any call (other than a call made for emergency purposes or made with
13                 the prior express consent of the called party) using any automatic telephone
14
                   dialing system or an artificial or prerecorded voice — to any telephone number
15
                   assigned to a . . . cellular telephone service . . . or any service for which the called
16
17                 party is charged for the call.

18             b. Within four years prior to the filing of this action, on multiple occasions,
19
                   Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
20
                   telephone using an artificial prerecorded voice or an automatic telephone dialing
21
22                 system and as such, Defendants knowing and/or willfully violated the TCPA.

23      44. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an award
24
           of five hundred dollars ($500.00) in statutory damages, for each and every violation,
25
           pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants knowingly
26
           and/or willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five
27
28
                                                       -8-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 9 of 13 Page ID #:9



           hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
 1
 2         227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 3                                              COUNT II
 4
                  (Violation of the Rosenthal Fair Debt Collection Practices Act,
 5                                    CAL. CIV. CODE § 1788)
 6      45. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 7
           as though fully set forth herein at length.
 8
        46. Defendant violated the RFDCPA. Defendants violations include, but are not limited to,
 9
10         the following:

11             a. Defendant violated Cal. Civ. Code § 1788.11(d) by causing a telephone to ring
12
                   repeatedly or continuously to annoy the person called;
13
               b. Defendant violated Cal. Civ. Code § 1788.11(e) by communicating, by
14
15                 telephone or in person, with the debtor with such frequency as to be

16                 unreasonable and to constitute an harassment to the debtor under the
17                 circumstances;
18
               c. Defendant violated Cal. Civ. Code § 1788.17 by collecting or attempting to
19
                   collect a consumer debt without complying with the provisions of Sections
20
21                 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair Debt
22                 Collection Practices Act).
23
                       i. Defendants violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. §
24
                            1692d by engaging in conduct, the natural consequence of which is to
25
26                          harass, oppress or abuse any person in connection with the collection of

27                          the alleged debt; and
28
                                                     -9-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 10 of 13 Page ID #:10



                        ii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. §
 1
 2                          1692d(5) by causing Plaintiff’s phone to ring or engaging Plaintiff in

 3                          telephone conversations repeatedly;
 4
                       iii. Defendant violated CAL. CIV. CODE § 1788.17 by violating 15 U.S.C.
 5
                            § 1692f by using unfair or unconscionable means in connection with the
 6
 7                          collection of an alleged debt; and

 8       47. Defendant’s acts, as described above, were done intentionally with the purpose of
 9
            coercing Plaintiff to pay the alleged debt.
10
                a. Plaintiff clearly stated to the Defendant that he was having money problems, that
11
12                  he could not make a payment and that he wanted the calls to stop.

13              b. Moreover, Plaintiff repeated to Defendant that he wanted the calls to stop at least
14                  (3) times and Defendant ignored Plaintiff’s request.
15
                c. Defendant’s conduct was nothing short of intentional, as it was clearly aware of
16
                    Plaintiff’s request and continued to place calls to Plaintiff cell phone, even
17
18                  calling Plaintiff up to twelve (12) on multiple occasions.

19       48. As a result of the foregoing violations of the RFDCPA, Defendants are liable to Plaintiff
20
            for actual damages, statutory damages, and attorneys’ fees and costs.
21
                                                COUNT III
22
23                                     (Intrusion Upon Seclusion)

24       49. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
25          as though fully set forth herein at length.
26
         50. Restatement of the Law, Second, Torts § 652(b) defines intrusion upon seclusion as,
27
            “One who intentionally intrudes…upon the solitude or seclusion of another, or his
28
                                                     - 10 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 11 of 13 Page ID #:11



            private affairs or concerns, is subject to liability to the other for invasion of privacy, if
 1
 2          the intrusion would be highly offensive to a reasonable person.”

 3       51. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
 4
            limited to, the following:
 5
                a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
 6
 7                  solitude and seclusion by engaging in harassing phone calls in an attempt to

 8                  collect on an alleged debt despite numerous requests for the calls to cease.
 9
                b. The number and frequency of the telephone calls to Plaintiff by Defendant after
10
                    several requests for the calls to cease constitute an intrusion on Plaintiff’s
11
12                  privacy and solitude.

13              c. Defendant’s conduct would be highly offensive to a reasonable person as
14                  Plaintiff received calls that often-interrupted Plaintiff’s work and sleep schedule.
15
                d. Defendant’s acts, as described above, were done intentionally with the purpose
16
                    of coercing Plaintiff to pay the alleged debt.
17
18       52. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to

19          Plaintiff for actual damages.
20
                                                 COUNT IV
21
                               (Exemplary Damages – Punitive Damages)
22
23       53. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint

24          as though fully set forth herein at length.
25       54. Cal. Civ. Code § 3294(a) allows a Plaintiff to recover punitive damages “where it is
26
            proven by clear and convincing evidence that the defendant has been guilty of
27
            oppression, fraud, or malice.”
28
                                                      - 11 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 12 of 13 Page ID #:12



         55. Cal. Civ. Code § 3294(c)(1) defines “malice” as “conduct which is intended by the
 1
 2           defendant to cause injury to the plaintiff or despicable conduct which is carried on by

 3           the defendant with a willful and conscious disregard for the safety of others.
 4
         56. Cal. Civ. Code § 3294(c)(2) defines “oppression” as “despicable conduct that subjects a
 5
             person to cruel and unjust hardship in conscious disregard of that person’s rights.”
 6
 7       57. Plaintiff is informed and believes that the aforesaid conduct was malicious and

 8           oppressive, as those terms are defined by Cal. Civ. Code §§ 3294(c)(1) and 3294(c)(2),
 9
             as Defendant’s conduct was done in complete conscious disregard of Plaintiff’s rights.
10
         58. Defendant was aware that Plaintiff had requested to not be called on his cell phone and
11
12           Defendant continued its bombardment of harassing phone calls to Plaintiff in violation

13           of the TCPA, RFDCPA and Plaintiff’s privacy rights.
14       59. Defendant called Plaintiff up to twelve (12) times on multiple occasions.
15
         60. Further, Defendant would call Plaintiff multiple times within minutes of each phone
16
             call.
17
18       61. Defendant’s conduct subjected Plaintiff severe emotional and mental pain and anguish.

19       62. Defendant’s conduct placed undue hardship on Plaintiff and disregarded Plaintiff’s
20
             rights by placing an enormous amount of calls with such harassing and unreasonable
21
             frequency.
22
23       63. As a result of Defendant’s conduct and violations, Defendant is liable to Plaintiff for

24           punitive damages.
25                                      PRAYER FOR RELIEF
26
             WHEREFORE, Plaintiff Richard Loope respectfully requests judgment be entered
27
      against Defendant, Comenity Bank, for the following:
28
                                                     - 12 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-10111-DMG-JDE Document 1 Filed 12/05/18 Page 13 of 13 Page ID #:13



                A. Declaratory judgment that Defendant violated the RFDCPA;
 1
 2              B. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ. Code

 3                 §1788.30(b);
 4
                C. Actual damages pursuant to Cal. Civ. Code §1788.30(a);
 5
                D. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal. Civ. Code
 6
 7                 §1788.30(c);

 8              E. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 9
                   227(b)(3)(C);
10
                F. Punitive damages to be determined at trial, for the sake of example and
11
12                 punishing Defendant for their malicious conduct, pursuant to Cal. Civ. Code §

13                 3294(a).
14              G. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
15
                   allowed under the law; and
16
                H. Any other relief that this Honorable Court deems appropriate.
17
18                                   DEMAND FOR JURY TRIAL

19          Please take notice that Plaintiff demands a trial by jury in this action.
20
                                                   RESPECTFULLY SUBMITTED,
21
         Dated: December 5, 2018
22                                                 /s/ Youssef H. Hammoud________
23                                                 Youssef H. Hammoud (SBN: 321934)
                                                   Price Law Group, APC
24                                                 6345 Balboa Blvd, Suite 247
                                                   Encino, CA 91316
25                                                 T: (818) 600-5596
26                                                 F: (818) 600-5496
                                                   E: youssef@pricelawgroup.com
27                                                 Attorneys for Plaintiff,
                                                   Richard Loope
28
                                                     - 13 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
